DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means”  that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation is the “a first adjusting device which is configured to regulate the pressure loss, by means of an adjustment of the inlet throttle cross section” in claim 6.
Examiner understands “by means of” is a function by way of adjusting the inlet throttle cross section. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification provides the following dentition for what the “first adjusting device” could be is in page 7 and a few examples listed were: 
Plurality of inserts which can be exchanged 
Plane shaped or plane component comprising an opening
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


	
Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5-7 are found to be dependent on claim 2. However, claim 2 is found to be cancelled by the applicant and as such the claims are improperly dependent. For examination purpose, it will be examined as being dependent on claim 1.    
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11 are found to be dependent on claim 3. However, claim 3 is found to be cancelled by the applicant and as such the claims are improperly dependent. For examination purpose, it will be examined as being dependent on claim 1.    
Claim 10 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as the claim 6 they depend on is rejected under U.S.C. 112(d). As such, claim 10 is rejected under U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7–9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olmo (EP
Publication No. 2193758, Espacenet machine translated) in view of Fernwood (WO Publication No.
9635390 A1) as evidenced by “Internal Flow-the HP equation” (cited on PTO-892 mailed 9/14/2021).
Regarding claim 1, Olmo discloses a tooth cleaning system (Page 2, lines 13-14 of Olmo) comprising:
Comprising a powder container (Entirety of Fig. 2)
Wherein the powder container (Entirety of Fig 2) has an inlet (Fig 2, reference label 17) for compressed air (Page 27, lines 1059-1060 of Olmo), 
And wherein the powder container (Entirety of Fig 2) has an outlet (Fig 2, reference label 15) spaced from (viewable in Fig 2 that it is spaced from the inlet) the inlet (Fig 2, reference label 17), for a powder and air mixture (Page 27, lines 1088-1091), and
Wherein the outlet (Fig 2, reference label 15) is connected to a pipe system (Fig 2 and 6 shows the outlet interacting with reference label 12, 40, and 42 which are part of the pipe system), via which the powder and air mixture can be led out from the powder container (powder-gas mixture can escape via the outlet opening 16 along the mixture line 12 at the mixture outlet 15)
Wherein the inlet (Fig 2, reference label 17 of Olmo) comprises an inlet nozzle (Fig 2, reference label 18 of Olmo) and an aperture (Fig 2, reference label 39 of Olmo), and wherein the aperture (Fig 2, reference label 39 of Olmo) has an inlet throttle cross-section (cross section of reference label 39 of Fig 2 of Olmo), which determines the flow resistance of the inlet (Flow resistance can be determined by using the known diameter of the cross section and the Hagen-Poiseuille equation as evidenced in “Internal flow – HP equation”), and 
Wherein the flow resistance [Flow resistance can be determined by using the known diameter of the reference throttle cross section (Fig 2, reference label 40) of Olmo, and Poiseuille equation as evidenced in “Internal flow – HP equation”]  of the outlet (Fig 2, reference label 15 of Olmo) is determined by a reference throttle cross-section (cross section of reference label 40 of Fig 2 of Olmo), and wherein the reference throttle cross-section is an outlet throttle cross-section of the outlet and/or a throttle cross-section of the pipe system (The reference throttle cross section is the outlet throttle cross section as viewable in Fig 2 of Olmo).

Olmo is silent as to the flow resistance of the inlet being configured relative to a flow resistance of the outlet or of the pipe system in such a way that a predetermined pressure loss is set across the inlet. Furthermore, Olmo is silent to the inlet cross section being equal or less than the reference outlet cross section. 
Fernwood similarly discloses a similar configuration (a powder container for an air abrasive unit used in the dental field) and further discloses the flow resistance of the inlet is configured relative to a flow resistance of the outlet or of the pipe system in such a way that a predetermined pressure loss is set across the inlet (Page 11, lines 19-31 discloses the inlet tube (22) and outlet tube (26) inside diameters to be set to different dimensions. By setting both the tubing to equate to 1.25 mm, the flow resistance of the inlet can be as such configured to the flow resistance of the outlet in order to determine the pressure loss. This is further recited in page 11, lines 11-18).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the tubes for the inlet and outlet to equal each other as taught by Fernwood to regulate the quantity of flow resistance and determine the pressure loss. As such, it would have been obvious to have set the inlet cross section and the reference cross section (which is the outlet cross section) to be equal. 
7, Olmo and Fernwood teaches the claimed tooth cleaning system of claim 1 and Olmo further discloses the aperture (Fig 2, reference label 39 of Olmo) is configured to be interchangeable (Page 14, lines 562-564 of translated specification of Olmo where the nozzles are equated to be the aperture, inlet nozzle, and the nozzle where the outlet and reference throttle section is found).
Regarding Claim 8, Olmo and Fernwood teaches the claimed tooth cleaning system of claim 1, and Olmo further discloses the inlet (Fig 2, reference label 17 of Olmo) is formed as an insert (Fig 2, reference label 23 of Olmo) which is interchangeably configured (Page 26, lines 1036-1038 of Olmo), and wherein the insert (Fig 2, reference label 23 of Olmo) is a bottom element (Found within the base member denoted in Fig 2, reference label 60 of Olmo) of the powder container (Entirety of Fig 2 of Olmo).
Regarding Claim 9, Olmo and Fernwood teaches the claimed tooth cleaning system of claim 1 and Olmo further discloses the insert (Fig 2, reference label 23 of Olmo) is configured to inform about pressure loss level by dimensioning of the insert [The insert is comprised of the aperture in Fig 2, reference label 39 (as it is comprised in the inlet, Fig 2 reference label 17) where by adjusting the diameter of the aperture (as taught by Fernwood in Page 11, lines 19-31), it as such alters the insert dimensions, and can inform of pressure loss being presence].
Regarding Claim 11, Olmo and Fernwood teaches the claimed tooth cleaning system of claim 1 and Olmo further discloses the reference throttle cross section (cross section of reference label 40 of Fig 2 of Olmo) is adjustable by replacing one or more nozzles (Page 15, lines 562-564 of Olmo teaches the nozzles to be interchangeable where the nozzles they refer to relate to the applicant’s inlet nozzle, aperture, and the nozzle where the outlet throttle cross section is found).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olmo (EP Publication No.
2193758, Espacenet machine translated) in view of Fernwood (WO Publication No. 9635390 A1) as evidenced by “Internal Flow-the HP equation” (Cited on PTO-892 mailed 9/14/2021), as applied to Claim 2, and in further view of Warrin (US Publication No. 4487582 A).
Regarding Claim 5, the combined references of Olmo and Fernwood teach the claimed invention a portion between the aperture (Fig 2, reference label 39 of Olmo) and inlet nozzle (Fig 2, reference label 18 of Olmo), however, are silent to the duckbill check valve and duckbill check valve.
Warrin discloses a similar configuration (A fluid tight chamber that uses air and a hand piece to clean the tooth surface) and further discloses the inclusion of a duckbill check valve (Fig 3, reference label 130; Column 5, lines 65-68) for the purpose of the prevention of air flowing in the reverse direction (Column 5, lines 65-68).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Olmo in view of Fernwood with the duck valve of Warrin to be adapted between the inlet nozzle and aperture to ensure air would flow in the correct direction from the aperture to the inlet nozzle.
It is noted that the combined references teach the duckbill check valve (130 as taught by Warrin) arranged between the aperture and inlet nozzle (39 and 18 of Olmo).
Response to Arguments
Applicant's arguments filed on 12/01/2021 on pages 4 – 5 have been fully considered but they are not persuasive for claims 1, 5, 7-9, and 11. Applicant argues that a skilled person would not combine the teaching of Olmo with the teaching of Fernwood as the teaching of Fernwood does not concern the inlet of a powder chamber. Applicant argues that the inlet should be localized at the entrance of the whole powder chamber. Fernwood teaches that there is an inlet present in the powder system where though it is not found at the entrance of the powder chamber (Page 11, lines 19-31; Fig. 1-2, label 22), the definition of an inlet is a means of entry and as such, the inlet teaching of Fernwood is still . 
Applicant's arguments filed on 12/01/2021 on page 6 have been fully considered but they are not persuasive for claims 1, 5, 7-9, and 11. Applicant argues that Fernwood does not concern to the adaption of the inlet cross section and solely focuses on the outlet cross section. However, Fernwood discloses cross section of the inlet can be varied to regulate the particle flow (Pg. 11, lines 19 – 27). 
Applicant's arguments filed on 12/01/2021 on page 6 have been fully considered but they are not persuasive for claims 1, 5, 7-9, and 11. Applicant argues that Fernwood does not disclose that the inlet cross section should always be smaller than the reference cross section. However, Fernwood discloses various cross section sizes for the inlet where it can be found to be smaller than the reference cross section conducted by someone skilled in the art as Fernwood discloses the outlet cross section as well as a range of cross sections sizes the inlet can be (Pg. 11, lines 25 – 27 disclose the various inlet cross section and Pg. 11, lines 30 – 31 disclose the outlet cross section).
	Applicant’s argument regarding 35 U.S.C. 112(a) rejection for claim 6 is found to be persuasive and the rejection as such, is withdrawn. Applicant argues that on page 7 discloses different examples of how the adjusting device can be configured – such as the adjusting device can be a set of inserts that can be exchanged. This is found to be persuasive and as such, the 35 U.S.C. 112(a) rejection for claim 6 is withdrawn. As there is no art found to teach the concept of a first adjusting device, claim 6 rejection with art made in the non-final filed on 9/14/2021 is withdrawn. Furthermore, as the claims filed on 12/01/2021 has claim 10 being dependent on claim 6, it is found that claim 10 would also be allowable after the 35 U.S.C. 112(d) rejection is overcome. 
	Applicant’s argument regarding 35 U.S.C. 112(b) rejection for claim 6 regarding the “first adjusting device” being indefinite is found to be persuasive and the rejection as such, is withdrawn. 
Allowable Subject Matter
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
	The best art was found to be Olmo (EP Publication No. 2193758, Espacenet machine translated) where Olmo discloses a tooth cleaning system with an inlet, insert, outlet, inlet throttle cross section, and outlet throttle cross section. However, Olmo is silent to a first adjusting device to regulate the pressure loss by means of an adjustment of the inlet throttle cross section. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772